Citation Nr: 1117312	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  09-07 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from July 1941 to March 1946.  He died in May 2007 and the appellant is his surviving spouse.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision by the RO which, in part, denied service connection for the cause of the Veteran's death.  The Board remanded the appeal for additional development in September 2010.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has been obtained by VA.  

2.  The immediate cause of the Veteran's death on May [redacted], 2007 is shown to have been the result of cardiopulmonary arrest; other conditions which contributed to death included coronary artery disease (CAD) and multiple myeloma.  

3.  The Veteran's CAD and multiple myeloma were first clinically demonstrated many years after service, and there is no probative evidence of a causal connection between the Veteran's CAD and multiple myeloma and military service or any incident therein.  

4.  At the time of death, the Veteran's service-connected disabilities included status post total left knee replacement, rated 60 percent disabling; healed left femur malunion fracture, rated 30 percent disabling; lumbosacral strain with residuals of fracture of pelvis and separation of symphysis pubis, rated 10 percent disabling; and bladder rupture with laceration of the scrotum, rated noncompensably disabling.  The combined rating was 100 percent; effective from March 6, 2000.  The Veteran was also in receipt of a total rating for compensation purposes based on individual unemployability (TDIU) due to service-connected disabilities from May 1, 2001.  

5.  A disability of service origin did not affect a vital organ, did not cause or play any role in the Veteran's death, and did not have a material influence in accelerating death.  


CONCLUSION OF LAW

A disability of service origin did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the appellant's claim, a letter dated in August 2007, fully satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The appellant was notified of the evidence that was needed to substantiate her claim; what information and evidence that VA will seek to provide and what information and evidence the appellant was expected to provide, and that VA would assist her in obtaining evidence, but that it was ultimately her responsibility to provide VA with any evidence pertaining to her claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The appellant was notified of her responsibility to submit evidence which showed that the Veteran's death was due to a disease or injury which had its onset in service; of what evidence was necessary to establish service connection for the cause of the Veteran's death, and why the current evidence was insufficient to award the benefits sought.  

The United States Court of Appeals for Veterans Claims (Court) has further held that in the context of a claim for DIC benefits, a VCAA notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. (2007).  

While the appellant did not receive specific notice in this regard, the August 2007 notice letter informed the appellant that evidence is needed to show that the Veteran's service-connected disability caused or contributed to cause his death.  Further, the appellant has presented specific argument on her theory regarding the relationship between the Veteran's service-connected disabilities and the cause of his death.  Thus, in this case, a reasonable person could be expected to understand what was required to support the claim.  Accordingly, the appellant is found to have had a meaningful opportunity to participate effectively in the processing of her claim.  Therefore, any error in the content of notice was not prejudicial.  See Overton v. Nicholson, 20 Vet. App. 427, 439 (2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

With respect to the duty to assist in this case, the Veteran's service medical records and all VA and available private medical records identified by the appellant have been obtained and associated with the claims file.  The appellant was scheduled to testify at a hearing before a traveling member of the Board, but cancelled the hearing due to medical issues and submitted a statement in lieu of testimony.  

Further, neither the appellant nor her representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced her in the adjudication of her appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the appellant's appeal.  

Laws & Regulations

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002).  A service-connected disorder is one that was incurred in or aggravated by active service; one for which there exists a refutable presumption of service incurrence, such as cardiovascular disease, if manifested to the required degree within a prescribed period from the Veteran's separation from active duty; or one that is proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309, 3.310(a) (2010).  

Service connection may also be established if the evidence of record, regardless of its date, shows that the Veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  See, e.g., Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other disorder, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (2010).  




Factual Background & Analysis

The appellant does not claim, nor do the service treatment records show, any abnormalities or diagnosis for cancer, including multiple myelomas or any cardiovascular disease, including coronary artery disease (CAD) or congestive heart failure in service, within a year thereafter, or until nearly many years after discharge from service.  Thus, there is no basis upon which to conclude that the Veteran's heart disease or multiple myelomas was incurred in or aggravated during military service, including on a presumptive basis.  

Rather, the appellant asserts, in essence, that the Veteran's overall health was decimated over the years by his multiple service-connected disabilities from a motorcycle accident in service, and that his weakened state of health made him more vulnerable to heart disease and cancer.  She also argues, that his weakened condition also prevented him from receiving medical treatment that could have stopped the spread of his multiple myelomas and extended his life.  

The Certificate of Death showed that the Veteran expired at home on May [redacted], 2007, due to cardiopulmonary arrest; CAD and congestive heart failure (CHF) were also listed as other conditions which contributed to death.  In an amended Certificate dated one week later, deleted CHF and included multiple myeloma as a contributing factor in causing the Veteran's death.  

The evidence in this case includes letters from four private physicians who treated the Veteran for various medical problems prior to his death.  

A letter from Dr. T.M. Fox, dated in October 2007, was to the effect that he treated the Veteran for left knee problems for about eight years prior to his death.  

A letter from Dr. W.E. Campbell, dated in August 2007, noted that the Veteran sustained multiple internal injuries from a motorcycle accident in service and was in pain for most of the rest of his life.  Dr. Campbell also noted that the Veteran had multiple medical problems at the time of death, including CAD and multiple myeloma and opined the motorcycle accident in the late 1940's "contributed to a number of the problems the [Veteran] had which eventually lead to his death."  

As to Dr. Campbell's letter, his assertions are somewhat vague in nature and, moreover, offered no specific findings or analysis for his conclusion.  As such, the Board finds that his statement is of little probative value.  Specifically, Dr. Campbell did not identify what number of "problems" the Veteran had which eventually led to his death, nor did he offer any explanation as to how the Veteran's service-connected disabilities "contributed" to those problems or to the Veteran's death.  

Assuming, for the sake of argument, that Dr. Campbell intended to suggest that the service-connected disabilities caused or contributed to the Veteran's development of CAD and multiple myeloma, he did not offer any analysis or identify any medical treatise which supported his opinion that the Veteran's primarily orthopedic service-connected disabilities caused or contributed to the development of cardiovascular disease or cancer.  

A letter from Dr. C.M. Pence, dated in January 2008, was to the effect that the Veteran's death was due primarily to multiple myeloma, rather than CHF.  Dr. Pence indicated that the Veteran had a known history of ischemic cardiomyopathy and CHF when he first treated the Veteran in 2007, and that the Veteran subsequently developed multiple myeloma with acute kidney failure and fairly severe hypercalcemia.  Because of the Veteran's age, co-morbid risk factors, and likely poor prognosis, the decision was made not to treat him with chemotherapy or dialysis support, and that he was sent home on hospice care where he subsequently died as a result of multiple myeloma.  

A letter from Dr. D.E. Mann, Jr., dated in February 2008, was to the effect that the Veteran's death was due to a combination of many causes, primarily multiple myeloma and subsequent acute renal failure and hypercalcemia, and that his CAD and cardiomyopathy were additional contributing factors.  Dr. Mann indicated that had the Veteran been in better general health, he might have been considered for chemotherapy, and that he believed that all of the Veteran's chronic illnesses, including his service-connected disabilities contributed to his poor medical condition which ultimately led to the inability to receive treatment for his multiple myeloma.  

In this case, the claims file was reviewed by a VA physician twice during the pendency of this appeal (June 2009 and December 2010) for an opinion as to whether the Veteran's service-connected disabilities played any role in causing or otherwise contributing to his death.  The VA physician indicated that the claims file was reviewed and included a detailed description of the Veteran's medical history, and noted that the Veteran died at 88 years of age from late stage multiple myeloma.  In June 2009, the physician noted that multiple myeloma is a terminal illness, and that the Veteran was diagnosed late into the disease process and had severe complications.  Because of the Veteran's advanced age and his chronic heart disease, chemotherapy or any other treatment was inappropriate.  The physician opined that the Veteran's death was not related in any fashion to his service-connected disabilities.  

In December 2010, the physician provided a more detailed analysis for her opinion and discussed the other private medical statements of record.  She noted that neither Dr. Campbell nor Dr. Mann offered any medical nexus between the Veteran's death and his service-connected disabilities, and stated that there was no biologically plausible nexus.  As to the letter from Dr. Pence, his letter merely stated that the Veteran's death was due to multiple myeloma and subsequent multi-system failure.  

The VA physician noted that the Veteran's service-connected disabilities healed after the injury in service and that except for chronic pain, there was no evidence of any systemic illness associated with his injuries.  She noted that the Veteran lived to 88 years of age, which was longer than the expected longevity of a male born today, and 30 years longer than the expected age for a male born in 1918 (the year of the Veteran's birth).  The examiner explained that multiple myeloma is frequently a terminal illness - irregardless of other conditions, and that the Veteran was not diagnosed until he was in the late stages of the disease process with severe complications - at which point, the median expected life was six months.  She went on to note that the Veteran's advanced age and chronic heart disease made chemotherapy or any other treatment inappropriate and that the failure to treat his multiple myeloma had nothing to do with his service-connected disabilities.  

After review of all the evidence of record, the Board finds the VA opinion most persuasive, as it was based on a detailed analysis of all of the evidence of record, including the private medical opinions.  The examiner included a discussion of all relevant facts, addressed the lack of any medical basis for the private opinions, and offered a rationale and plausible explanation for concluding that the Veteran's death from multiple myeloma and heart disease was not related in any way to his service-connected disabilities.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.)  

In contrast, the private opinions did not include any substantive discussion or analysis of the facts, nor did they identify any medical basis for the conclusions reached.  The private physicians suggested only that the service-connected disabilities may have played some role in the overall state of the Veteran's health, and prevented him from receiving treatment for his multiple myeloma.  In this regard, the Board finds that the VA physician's explanation on this point was more persuasive.  Specifically, the VA physician stated that the Veteran's heart disease and advanced age were the reasons that chemotherapy or other treatments were not viable, and that the service-connected disabilities had no material effect on the determination not to treat his myeloma.  

Under the circumstances, the Board finds that reliance upon the VA opinion is warranted in this case, and that it outweighs the conclusory statements by the private physicians.  In the absence of competent, probative medical evidence to the contrary, the Board finds that reliance on the VA medical opinion is warranted.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

To the extent that the appellant is attempting to link the Veteran's death to his service-connected disabilities through her own statements, her opinion is of no probative weight in this regard.  In certain instances, lay evidence from the Veteran's spouse or representative, when competent, can establish a nexus between the Veteran's death and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (2009).  But in the present case, although the appellant is indeed competent to report her observations on the Veteran's medical symptoms and discomfort during his lifetime, she is not competent to render an etiological opinion as to the medical etiology of his causes of death, without evidence showing that she has medical training or expertise.  See 38 C.F.R. § 3.159(a)(1), (2); Jandreau v. Nicholson , 492 F.3d 1372, 1377 (2007).  She does not meet any of the three exceptions for competent lay evidence as listed under Jandreau.  Moreover, her lay assertions are outweighed by the medical conclusions of the June 2009 and December 2010 VA physician.

Although the Board is sympathetic to the contentions of the appellant, the Board is constrained by VA law and regulations which are clear and unambiguous.  In this case, the probative evidence of record does not show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to the Veteran's death.  Accordingly, service connection for the cause of the Veteran's death must be denied.  
Finally, the evidence as a whole does not establish continuity of symptomatology of a heart disorder, or multiple myeloma since service. 38 C.F.R. § 3.303(b).  The evidence of record reveals that from discharge from service in 1946 until close to 2007 there is no record of any lay complaint, let alone treatment, for anything remotely similar to these causes of death.  A September 1979 private medical report reveals no documentation of heart problems or multiple myeloma.  A June 2001 VA examination also failed to yield evidence of these conditions.  The earliest documentation of these conditions appears to be contained in Dr. Campbell's January 2008 letter, where he stated that as of March 2007 there was a "known history of ischemic cardiomyopathy and congestive heart failure."  Neither the Veteran nor the appellant nor her representative has ever specifically alleged continuity of symptomatology since service for any of the disorders listed on the Veteran's death certificate.  The Federal Circuit has determined that such a lapse of time of lay complaints or symptoms (decades), is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1332 (Fed. Cir. 2000). In short, the evidence of record fails to reveal any lay complaints or medical treatment for any of these disorders until decades after his discharge from service. Therefore, service connection for these disorders may not be established based on chronicity in service or continuity of symptomatology after service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Once again, the appellant-widow never specifically contended, and evidence does not otherwise establish, that the causes of death listed on the death certificate actually began during the Veteran's time in service many years ago.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death.  Therefore, the benefit of the doubt doctrine does not apply and the appeal is denied.  38 U.S.C.A. § 5107(b).  



ORDER

Service connection for the cause of the Veteran's death is denied.  




____________________________________________
J. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


